IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                                AT MEMPHIS

Taquisha Hilliard,                                           )    Docket No.: 2015-08-0136
            Employee,                                        )
v.                                                           )    State File Number: 7770-2015
Federal Express,                                             )
            Employer,                                        )    Judge Jim Umsted
And                                                          )
Indemnity Ins. Co. of North America,                         )
            Insurance Carrier.                               )


          EXPEDITED HEARING ORDER DENYING MEDICAL BENEFITS


        This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the employee, Taquisha Hilliard, pursuant to
Tennessee Code Annotated section 50-6-239 (2014). Ms. Hilliard seeks medical and
temporary disability benefits for an alleged injury to her right leg. The employer, Federal
Express (FedEx), denied compensability of Ms. Hilliard's injury. The central legal issues
are whether Ms. Hilliard provided adequate notice of her alleged injury to FedEx and
whether the alleged injury causally relates to Ms. Hilliard s employment. For the reasons
set forth below, the Court finds that Ms. Hilliard is not entitled to the requested benefits. 1

                                                 History of Claim

       Ms. Hilliard is a tl:lirty-year-old resident of Shelby County, Tennessee. She
allegedly sustained a right knee injw·y on or about November 25, 2014, 2 while walking
up stairs at work. According to Ms. Hilliard, she immediately reported her injury to her
supervisor. However, FedEx refuted this contention.

         Ms. Hilliard treated conservatively on her own at Christ Community Health

1
  A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.
2
  Ms. Hilliard testified that she sustained an acute injury to her right knee but could not give a specific date of injury.
The Employer's First Report of Work Injury listed the date of injury as November 25, 2014, which corresponds to
the history Ms. Hilliard provided to FedEx Corporate Safety on January 24,2015.

                                                            1
Services (CCHS) and Methodist South Physical Therapy from August 12, 2014, to
October 2, 2014. Medical records from these providers indicated Ms. Hilliard did not
provide a history of any specific injury. On or about January 24, 2015, she advised
FedEx that she continued to have pain in her right leg due to an injury she sustained
"before Thanksgiving 2014." Ms. Hilliard presented to the onsite clinic and received
conservative treatment. She also received a panel of physicians from F edEx, from which
she chose to treat with Concentra Medical Center.

       FedEx authorized one visit with Concentra on January 27, 2015. During that visit,
Ms. Hilliard advised her medical provider, Dr. John Goodfred, that she constantly walked
narrow stairs during her shifts at work and had developed right knee pain. She could not
provide a specific date of injury, but she did mention a fall at work in October that she
thought might have caused her pain. She also told Dr. Goodfred she worked as a leasing
consultant at an apartment complex, which involved showing people around the complex.
Dr. Goodfred opined there was not enough evidence to show that Ms. Hilliard's current
complaints related to her job at FedEx. Therefore, he instructed Ms. Hilliard to follow up
with her primary care physician or private orthopedic specialist as needed. Based on Dr.
Goodfred's opinion, FedEx denied the claim.

       Ms. Hilliard filed a Petition for Benefit Determination seeking medical benefits.
The parties did not resolve the disputed issues through mediation, and the Mediating
Specialist filed a Dispute Certification Notice. Ms. Hilliard filed a Request for Expedited
Hearing, and this Court heard the matter on December 7, 20 15. At the Expedited
Hearing, Ms. Hilliard asserted she sustained a job-related injury, gave proper notice, and
her claim should be deemed compensable. FedEx countered that Ms. Hilliard failed to
give adequate notice of her injury as required by statute and failed to prove her injury
primarily arose out of her employment. As such, FedEx argued her claim should be
denied.

                              Findings of Fact and Conclusions of Law

      The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2014). The employee in a workers'
compensation claim has the burden of proof on all essential elements of a claim. Tindall
v. Waring Park Ass 'n, 725 S.W.2d 935, 937 (Tenn. 1987); 3 Scott v. Integrity Staffing

3
  The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial interpretation of pre-
July 1, 2014 statutes, that it relied on specific statutory language no longer contained in the Workers' Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).

                                                          2
Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn.
Workers' Comp. App. Bd. Aug. 18, 2015). An employee need not prove every element
of his or her claim by a preponderance of the evidence in order to obtain relief at an
expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015
TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27,
20 15). At an expedited hearing, an employee has the burden to come forward with
sufficient evidence from which the trial court can determine that the employee is likely to
prevail at a hearing on the merits. ld

       Ms. Hilliard provided the only live testimony in this matter. She testified she
injured her knee on a stairway at FedEx and first sought treatment at CCHS on August
12, 2014. However, the history reported to CCHS indicated no specific injury or work
accident. Ms. Hilliard continued treating on her own with physical therapy at Methodist
South and provided no history of an acute work injury. On or about January 24, 2015,
Ms. Hilliard complained of her injury to FedEx, and FedEx offered her a panel of
physicians from which she selected Concentra. The authorized treating physician at
Concentra, Dr. John Goodfred, opined there was not enough evidence to show that Ms.
Hilliard's current complaints related to her job at FedEx.

         For injuries on or after July 1, 2014, an employee must show that she suffered an
accidental injury caused by an incident, or specific set of incidents, arising primarily out
of and in the course and scope of employment, and identifiable by time and place of
occurrence. Tenn. Code Ann. § 50-6-102(13)(A) (2014). "Arising primarily out of and
in the course and scope of employment" requires a showing, to a reasonable degree of
medical certainty, that the injury causing disablement or the need for medical treatment
contributed more than 50% considering all causes. Tenn. Code Ann. § 50-6-102(13)(C)
(20 14 ). "Shown to a reasonable degree of medical certainty" means that, in the opinion
of the treating physician, it is more likely than not considering all causes. Tenn. Code
Ann. § 50-6-102(13)(D) (2014). The opinion of the treating physician, selected by the
employee from the employer's designated panel of physicians pursuant to Tennessee
Code Annotated section 50-6-204(a)(3) (2014), shall be presumed correct on the issue of
causation but this presumption shall be rebuttable by a preponderance of the evidence.
Tenn. Code Ann. § 50-6-102(13)(E) (2014).

       Based on the evidence presented in this case, Ms. Hilliard has not come forward
with sufficient evidence from which this Court can conclude she is likely to prevail at a
hearing on the merits. Therefore, her request for medical benefits is denied at this time.


IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Hilliard's claim against FedEx and its workers' compensation carrier for the
      requested medical benefits is denied at this time.

                                             3
   2. This matter is set for an Initial (Scheduling) Hearing on January 20, 2016, at 10:30
      a.m. Central time.

       ENTERED this the 9th day of December, 2015.

                                v_t,_A!}-
                                  Judge Jim Umsted
                                  Court of Workers' Compensation Claims

Initial (Scheduling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Jim Umsted, Court of
Workers' Compensation Claims. You must call 615-532-9550 or toll-free at 866-
943-0014 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board

                                            4
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         5
                                    APPENDIX

Exhibits:
   1. Affidavit of Taquisha Hilliard;
   2. Form C-20 Employer's First Report of Work Injury or Illness;
   3. Form C-41 Wage Statement;
   4. Form C-42 Agreement Between Employer/Employee Choice of Physician;
   5. Denial letter dated April 13, 2015;
   6. Medical bill from Methodist South Hospital dated June 4, 2015;
   7. Cigna Explanation of Benefits form for dates of service between September 12,
      2014, and October 2, 2014;
   8. Work status slip from Concentra Airways dated January 27, 2015; and
   9. Medical records:
          • Christ Community Health Services - Doctor's excuse dated August 12,
             2014
          • Christ Community Health Services - August 26, 2014
          • Methodist South - Physical Therapy notes dated September 12, 2014
            through October 2, 20 14
          • FedEx Corporate Safety- January 24, 2015
          • Concentra Airways- January 27, 2015.

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice, filed on July 9, 2015
   3. Request for Expedited Hearing
   4. Ms. Hilliard's position statement of April24, 2015
   5. Dispute Certification Notice, dated June 1, 2015, supplied by attorney Jonathan
      May




                                         6
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 9th day of
December, 2015.


Name                        Certified Via       Via      Service sent to :
                            Mail      Fax       Email
Taquisha Hilliard,                                 X     taguishaOl @gmail.com
Employee
Jonathan May,                                      X     jmay@lewisthomason. com
Employer's Counsel




                                         Penny Shrum, Clerk of Court
                                         Court of Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov




                                            7